DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. Patent 10,148,265, hereafter Lu) in view of Austin (U.S. Patent Application Publication 2019/0334478).
Claim 1: Lu teaches a single pole double through (SPDT) switch (Figure 4A and 6A; column 9 lines 58-63) comprising: 
a series switching unit including first (602A; Figure 6) and second (602B; Figure 6) series switching elements commonly connected to a common input port (104; Figure 6); and 
a shunt switching unit (604; Figures 4A and 6) including a plurality of shunt switching elements connected in parallel to a first signal path (204; Figure 4A connected in parallel with L) connecting the common input port (104 of Figure 6) to a first output 
Lu does not specifically teach first and second inductors respectively connected to gate terminals of the first and second series switching elements.
Austin teaches a switching circuit (Figure 1A) comprising first and second inductors (in 110 and 112; [0046], corresponding to the gates of 602A and 602B of Lu) are respectively connected to gate terminals of the first and second series switching elements (106 and 108 corresponding to 602A and 602B of Lu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second inductors taught by Austin in the circuit of Lu to maintain the switching transistors within a desired state of operation ([0049]).  

Claim 2: The combined circuit further teaches that the first and second inductors (110 and 112 of Austin) are used to prevent a voltage drop occurring in the gate terminals of the first and second series switching elements (602A and 602B of Lu) due to a gate leakage current of the first and second series switching elements ([0049] of Austin where 110 and 112 maintain the switching transistors within a desired state of operation).  

Claim 4: The combined circuit further teaches a resistor (R1; Figure 4A of Lu) is connected to gate terminals of the plurality of shunt switching elements (204/604 of Lu).



Claim 8: The combined circuit further teaches that the shunt switching unit (204; Figure 4A and 604; Figure 6 of Lu) includes: 
a first shunt switching unit including a first shunt switching element (204) connected in parallel to the first signal path (L, corresponding to path between 104 and 202A of Figure 6) and a second shunt switching element connected in parallel to the second signal path (204 connected to L corresponding to path between 104 and 202B of Figure 6); and 
a third shunt switching element additionally connected in parallel to the first signal path (additional 204 connected to L corresponding to path between 104 and 202A of Figure 6) and a fourth shunt switching element additionally connected in parallel to the second signal path (additional 204 connected to L corresponding to path between 104 and 202B of Figure 6).  

Claim 9: The combined circuit further teaches that the first shunt switching element and the third shunt switching element (204s of Figure 4A of Lu) connected in parallel to the first signal path (L, corresponding to path between 104 and 202A of Figure 6 of Lu) are connected by a third inductor (L; Figure 4A and 203; Figure 6), and 
the second shunt switching element and the fourth shunt switching element (204s of Figure 4A of Lu) connected in parallel to the second signal path (L 

Claim 10: The combined circuit further teaches that the first shunt switching element, 18the third shunt switching element (204s of Figure 4A of Lu), and the third inductor (L; Figure 4A and 203; Figure 6) operate as a low pass filter for an input signal transferred through the first signal path (column 9 lines 3-9 of Lu), and 
the second shunt switching element, the fourth shunt switching element (204s of Figure 4A of Lu), and the fourth inductor (L; Figure 4A and 203; Figure 6) operate as a low pass filter for an input signal transferred through the second signal path (column 9 lines 3-9 of Lu).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Austin and further in view of Chang (U.S. Patent 8,227,892).
Claim 3: Lu and Austin teach the details of claim 1 above. Lu and Austin do not specifically teach the details of the first and second inductors. 
Chang teaches an inductor (Figure 28a) implemented as rectangular spiral planar inductors on a substrate (column 36 lines 40-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inductor taught by Chang in each inductor circuit taught by Lu and Austin to provide frequency selectivity that helps eliminate distortion and interference (column 2 lines 3-4).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Austin and further in view of Ku et al. (U.S. Patent Application Publication 2020/0105861, hereafter Ku).
Claim 5: Lu and Austin teach the limitations of claim 4 above. Lu and Austin do not specifically teach the details of the resistor. 
Ku teaches a resistor that may be a thin film resistor (TFR) extending in a zigzag line on a substrate (Figure 3C; [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TFR taught by Ku as the resistors of Lu and Austin to provide a resistor with variation is not a limiting factor and capacitance is reduced ([0040]).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Austin and further in view of Trang et al. (U.S. Patent 11,069,635, hereafter Trang).
Claim 6: Lu and Austin teach the limitations of claim 1 above. Lu further teaches that the FET series switches may vary in size to accommodate different power levels (column 2 lines 7-9 and column 17 lines 9-11). Lu and Austin do not specifically teach a number of gate fingers of each of the switching elements. 
Trang teaches increasing a number of gate fingers of a switching element to increase the power handling capability of the switching element (column 6 lines 18-24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an increased number of gate fingers .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication 2022/0085806; Figure 10 and [0076].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849